Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/21/2022 has been entered.

Status of claims
Claims 13-14 and 18 have been cancelled; Claims 9, 11, and 15 have been amended; Claims 1-8 are withdrawn as non-elected claims; and claims 9-12, and 15-17 remain for examination, wherein claim 9 is an independent claim.

Previous Rejections/Objections
Previous rejection of Claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 04/21/2022.
Previous rejection of Claim(s) 9-10, 12-16 and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al (US-PG-pub 2008/0286603 A1, thereafter PG’603) alone is withdrawn since claims 13-14 and 18 have been cancelled and in view of the Applicant’s “Arguments/Remarks with amendment” filed on 04/21/2022.
Previous rejection of Claim(s) 11 and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al (US-PG-pub 2008/0286603 A1, thereafter PG’603) alone further in view of in view of Fujisawa et al (US-PG-pub 2007/0163679 A1, thereafter PG’679) is withdrawn sin in view of the Applicant’s “Arguments/Remarks with amendment” filed on 04/21/2022.
However, in view of the Applicant’s amendments in the instant claims and reconsideration, a new ground rejection is listed as following:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-10, 12, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al (US-PG-pub 2008/0286603 A1, thereafter PG’603) in view of Kawata et al (US 2014/0227555 A1, thereafter PG’555).
Regarding claims 9-10, PG’603 teaches a manufacturing process of a steel sheet that exhibits an ultra-high strength after hot press forming including hot-rolling and cold-rolling (Abstract, par.[0064]-[0070], examples, and claims of PG’603), which reads on the method for manufacturing of a steel member for warm stamping as recited in the instant claims. The comparison ranges between the claimed alloy composition ranges and the composition disclosed by PG’603 (Abstract and claims of PG’603) is listed in the following table. The comparison of the process conditions including hot rolling, winding, and annealing processes between the claimed process and those disclosed by PG’603 is also listed in the table. All of the alloy composition and process parameters disclosed PG’603 overlap the compositions and the essential process parameters as recited in the instant claims, which is a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the composition ranges and the process parameters from the disclosure of PG’603 as claimed in the instant claims since PG’603 teaches the same manufacturing process including hot-rolling, cold-rolling of a steel sheet with improved strength for warm press forming throughout whole disclosing range. 

Element
From instant Claim 9 mass%
PG’603 mass%
(Claims)
Overlapping range
(in mass%)
Mn
3-10
0.5-4.0
3-4
C
0.05-0.3
0.1-0.5
0.1-0.3
Si
0.1-1.0
0.01-1.0
0.1-1.0
Fe
Balance + impurities
Balance + impurities
Balance + impurities
Nb
Not positive limitation
0.001-0.1
Optional
0.001-0.1
same
Heating temperature range (oC)
AC3 to 745
Heat treating in a single phase region  par.[0036] and [0088] of PG’603
Or 
AC3-35oC to 950oC (par.[0190] of PG’555)
AC3 to 745
Holding time
1-15 min.
5 min. (example 3, par.[0109])
5 min.
Warm stamping
AC3 to 745 
Or
10-300oC lower than austenitizing T
700-950 par.[0022] and [0088]
700-745oC

From claim 10
Examples of PG’603

Reheating for hot rolling
Heating temperature (oC)
1000-1200
1150-1250
1150-1200
Reheating time (hour)
1
1
1
Finish rolling temperature (oC)
Ac3 to 1000
850-950
850-950
Winding (oC)
TMs-Ac3
650
650


Still regarding claim 9, PG’603 teaches heating to a single phase region (par.[0036] and [0088] of PG’603), but PG’603 does not compared with the Ac3 temperature of the alloy. PG’555 teaches a manufacturing process for a steel sheet excellent in impact resistance property (Abstract, Examples, and claims of PG’555) including hot-rolling, cold rolling, winding, and heat treatment (par.[0169]-[0179] and examples of PG’555). All of the alloy composition ranges and essential process parameters disclosed by PG’555 (par.[0090]-[0120], [0169]-[0179], and cl.6 of PG’555) overlap the compositions and process parameters as recited in the instant claims, which is a prima facie case of obviousness. MPEP 2144 05 I. PG’555 specify the maximum heating temperature in the annealing step is preferably from AC3-35oC to 950oC (par.[0190] of PG’555), and more specifically, PG’555 provides examples having Tmax-Ac3 from -28 to 42oC, which overlaps the claimed S4 temperature range as claimed in the instant claim 9; and PG’603 specify hot-forming at temperature range of 700-950oC (par.[0022] and [0088] and PG’603), which overlapping the claimed temperature range of warm stamping as claimed in the instant claim 9. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the heating and stamping temperature ranges as demonstrated by PG’555 and PG’603 in order to secure a sufficient volume fraction of hard structures (par.[0190] of PG’555) and both PG’555 and PG’603 teach the same steel sheet that exhibits an ultra-high strength after hot press forming including hot-rolling and cold-rolling as claimed throughout whole disclosing range.
Regarding claim 12, PG’603 specify that the cold-rolled steel sheet may be continuously annealed (par.[0023] of PG’603). PG’555 also teaches performing cold rolling-recrystallization annealing (par.[0014] and [0056] of PG’555).
Regarding claims 15-16, PG’603 heating the steel sheet in the temperature range of 800oC to 1,000oC at a rate of 1oC/sec to 100oC/sec and forming the hot steel sheet in a mold while maintaining the temperature range for 10 seconds to 1,000 seconds to obtain sufficient martensite after hot press forming (par.[0087] of PG’603), which are same heating rate and holding time as claimed in the instant claim 15 and reads on the claimed martensite structure as claimed in the instant claim 16. PG’603 specify cooling at cooling rate 10oC/sec to 500oC/sec to allow the steel sheet to have a martensitic structure fraction of 80% or more (par.[0019] of PG’603), which overlaps the claimed cooling rate 1-30oC/sec as claimed in the instant claims. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize cooling rate from the disclosure of PG’603 as claimed in the instant claims since PG’603 teaches the same manufacturing process including hot-rolling, cold-rolling of a steel sheet with improved strength for warm press forming throughout whole disclosing range and PG’603 specify proper cooling rate to have a martensitic structure fraction of 80% or more (par.[0019] of PG’603.

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over PG’603 in view of PG’555, and further in view of in view of Fujisawa et al (US-PG-pub 2007/0163679 A1, thereafter PG’679).
Regarding claim 11, PG’603 specify applying cold rolling after hot rolling and pickling process (par.[0070] and examples of PG’603), which reads on the cold rolling process as recited in the instant claim 11. PG’603 in view of PG’555 does not specify cold rolling performed at room temperature. However, performing cold-rolling at room temperature is a well-known technique as demonstrated by PG’679. PG’679 teaches a process for a steel plate (abstract, example, and claims of PG’679) with all of the alloy composition ranges overlapping the claimed alloy composition. MPEP 2144 05 I. PG’679 specify cold-rolling (at room temperature) to prepare the respective cold-rolled sheets. (par.[0187] of PG’679). It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the well-known technique, cold-rolling at room temperature as demonstrated by PG’679 in the process PG’603 in view of PG’555 since all of PG’603, PG’555 and PG’679 teach the same manufacturing process including cold rolling for the same steel sheet as claimed throughout whole disclosing range. 
Regarding claim 17, PG’603 specify that the cold-rolled steel sheet may be continuously annealed (par.[0023] of PG’603). PG’555 also teaches performing cold rolling-recrystallization annealing (par.[0014] and [0056] of PG’555).
Notes: The prior art Kim et al US 10,570,493 B2 is cited as reference only.

Response to Arguments
Applicant’s arguments to the art rejection to claims 9-12, and 15-17 have been considered but they are moot in view of the new ground rejection as stated above. Regarding the Applicant’s argument related to the amended features in the instant claims, the Examiner’s position is stated as above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734